SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

147
CA 15-01550
PRESENT: CENTRA, J.P., PERADOTTO, CURRAN, TROUTMAN, AND SCUDDER, JJ.


JOSHUA P. BOULTER, PLAINTIFF-RESPONDENT,

                      V                                           ORDER

RACHELLE R. BOULTER, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (ELIZABETH deV. MOELLER OF
COUNSEL), FOR DEFENDANT-APPELLANT.

JANE G. LAROCK, WATERTOWN, FOR PLAINTIFF-RESPONDENT.

KIMBERLY A. WOOD, ATTORNEY FOR THE CHILD, WATERTOWN.


     Appeal from a decision of the Supreme Court, Jefferson County
(James P. McClusky, J.), entered December 1, 2014. The decision,
among other things, determined that it would be in the best interests
of the subject child to relocate to Japan with plaintiff.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Kuhn v Kuhn, 129 AD2d 967, 967).




Entered:    February 10, 2017                   Frances E. Cafarell
                                                Clerk of the Court